DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2013/0029444).
Sato disclose  scanning the substrate with a laser beam along a predetermined planned cleavage line (L2, Figs. 10 and 11)[0116-0130] to perform first irradiation to form the plurality of first modified portions 10located on the planned cleavage line inside the substrate and cracks generated from the first modified portions; after the first irradiation, scanning the substrate with a laser beam along a first predetermined imaginary line that is parallel to the planned cleavage line in a top view and is offset from the planned cleavage line in an in-plane direction of the 15substrate by a predetermined distance to perform second irradiation to form the plurality of second modified portions located on the first predetermined imaginary line inside the substrate to facilitate development of the cracks generated from the first modified portions (L1, Figs. 10 and 11)[0116-0130, 0199-0214]; and after the condensing the laser beam, cleaving the substrate starting from the 20plurality of first modified portions [0214].
Sato fails to explicitly disclose an output power of the laser beam in the second irradiation is higher than an output power of the laser beam in the first irradiation.
However, Sato does disclose using different laser powers 2.5J/pulse [0139] and 3.0 J/pulse [0203]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in an embodiment of a single prior art reference. The examiner understands it would have been obvious to change the output power of the laser beam in the second irradiation is higher than an output power of the laser beam in the first irradiation.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (One of ordinary skill could increase the power of the laser in the second  iteration over the first laser power of the first iteration, because the laser would still form cracks in the substrate. As evidence, paragraph [0004] of the current specification discloses “the formation of the crack region is controlled using parameters, such as energy… of the pulse laser beam”)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The first and second iterations with different laser powers would still form cracks in the substrate. Paragraph [0004] of the current specification discloses “the formation of the crack region is controlled using parameters, such as energy… of the pulse laser beam”.)
Regarding claim 29, Sato disclose  the first predetermined imaginary line is offset from the planned cleavage line 4m [0208]. 
. 
Allowable Subject Matter
Claims 1-6, 9-13, 15, 17, and 19-20, 22-28 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817